Exhibit 10.3

May 3, 2007

 

Jessica Bibliowicz

Mark Biderman

Robert Carter

Douglas Hammond

Elliot Holtz

Jeffrey Montgomery

Robert Zuccaro

Stephanie Abramson

Arthur Ainsberg

John Elliott

Shari Loessberg

Kenneth Mlekush

 

Re: Termination of Senior Management and Director Lock-Up Agreements

 

Ladies and Gentlemen:

 

Reference is made to the Senior Management and Director Lock-Up Agreements
(each, a “Lock-up Agreement”), by and between each of you (the “Executives and
Directors”) and National Financial Partners Corp. (“NFP,” and together with the
Executives and Directors, the “Parties”).

 

In consideration of your continued and valued service to NFP, in recognition of
the fact that all of the NFP shares subject to the Lock-Up Agreements are
already subject to either a multi-year vesting schedule or to the liquidity
restrictions contained in NFP’s Second Amended and Restated Stockholders
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

1.

Effective immediately, the terms of the Lock-Up Agreements are null and void and
of no further effect.

 

 

2.

This letter may be executed in counterparts, which together shall constitute one
and the same letter. The parties may execute more than one copy of the letter,
each of which shall constitute an original, each of which alone and all of which
together shall constitute one and the same instrument. This letter may be
transmitted by facsimile and it is the intent of the parties for the facsimile
(or a photocopy thereof) of any autograph printed by a receiving facsimile
machine to be an original signature and for the facsimile (or a photocopy
thereof) and any complete photocopy of this letter to be deemed an original
counterpart.

 

--------------------------------------------------------------------------------





Sincerely,

 

 

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.



 

 


/s/ Stephanie Scherr Olson

 

 

 

Stephanie Scherr Olson

Senior Vice President

and Associate General Counsel

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

 

 

 

/s/ Jessica Bibliowicz

 

 

 

 

Jessica Bibliowicz

 

 

 

 

 

/s/ Mark Biderman

 

 

 

 

Mark Biderman

 

 

 

 

 

/s/ Robert Carter

 

 

 

 

Robert Carter

 

 

 

 

 

/s/ Douglas Hammond

 

 

 

 

Douglas Hammond

 

 

 

 

 

/s/ Elliot Holtz

 

 

 

 

Elliot Holtz

 

 

 

 

 

/s/ Jeffrey Montgomery

 

 

 

 

Jeffrey Montgomery

 

 

 

 

 

/s/ Robert Zuccaro

 

 

 

 

Robert Zuccaro

 

 

 

 

 

/s/ Stephanie Abramson

 

 

 

 

Stephanie Abramson

 

 

 

 

 

/s/ Arthur Ainsberg

 

 

 

 

Arthur Ainsberg

 

 

 

 

 

/s/ John Elliott

 

 

 

 

John Elliott

 

 

 

 

 

/s/ Shari Loessberg

 

 

 

 

Shari Loessberg

 

 

 

 

 

/s/ Kenneth Mlekush

 

 

 

 

Kenneth Mlekush

 

 

 